           Case 2:19-cv-01180-RJC Document 28 Filed 03/16/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GIDEON NKRUMAH,

         Plaintiff,

    v.                                                  2:19-CV-01180-RJC

UNIVERSITY OF PITTSBURGH – OF THE
COMMONWEALTH SYSTEM OF
HIGHER EDUCATION,

         Defendant.




         ORDER REFERRING CASE TO ALTERNATIVE DISPUTE RESOLUTION

         After due consideration of the issues and in consultation with the parties, the Court finds

this case is appropriate for referral to an alternative form of dispute resolution as provided by the

local rules of this Court.

         IT IS HEREBY ORDERED:

         (a) Referral to ADR: This case is referred to: Mediation. David B. White, Esq. is appointed

to serve as the neutral. Compensation shall be paid directly to the neutral upon the conclusion of

the ADR process. Cost of mediation is allocated 50% each party. Failure to pay the neutral shall

be brought to the attention of the Court.

         (b) Conduct of ADR Conference(s): The ADR conference(s) shall be conducted in

accordance with Local Rule 16.2 and the Court’s ADR Policies and Procedures.
          Case 2:19-cv-01180-RJC Document 28 Filed 03/16/20 Page 2 of 2



       (c) Scheduling ADR Conference(s): The ADR conference(s) shall be concluded before

May 18, 2020 unless extended by order of the Court. The ADR conferences may be conducted at

any location agreed to by the parties, counsel, and the assigned neutral.

       If the parties are utilizing a private process, the case is still governed by the Court’s Local

Rules and ADR Policies and Procedures. When private processes are used, it is the responsibility

of counsel to ensure that all the proper forms are timely submitted and filed, as required by Policies

and Procedures.

       The parties are hereby notified that any individual evaluator (Court approved or private) is

required to become a registered user of the Electronic Case Filing System (ECF) in the United

States District Court for the Western District of Pennsylvania. Counsel shall so notify their agreed

upon neutral and refer them to the Court’s website at www.pawd.uscourts.gov for user registration

forms. Counsel shall confirm to the Court that the selected neutral has completed the process.

       Nothing in this order alters the Case Management Order previously entered in this case.

All deadlines set forth in that Case Management Order remain in full force and effect.




                                               BY THE COURT:

                                               s/Robert J. Colville
                                               Robert J. Colville
                                               United States District Judge

Dated: March 16, 2020
